Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered November 24, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People’s summation remarks constituted reversible error is unpreserved for appel*487late review. He either failed to object to the remarks, made only a general objection, or his objections were sustained without any further request for curative instructions or a timely motion for mistrial (see, CPL 470.05 [2]; People v Tevaha, 84 NY2d 879; People v Heide, 84 NY2d 943; People v Medina, 53 NY2d 951; People v Persaud, 237 AD2d 538). In any event, the defendant’s contentions are largely without merit, and any error was harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230, 241-242). Ritter, J. P., S. Miller, Luciano and Smith, JJ., concur.